Name: Council Regulation (EEC) No 750/91 of 26 March 1991 extending the 1990/91 marketing year in the milk and beef and veal sectors
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 28 . 3 . 91 Official Journal of the European Communities No L 81 /1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 750/91 of 26 March 1991 extending the 1990/91 marketing year in the milk and beef and veal sectors of those prices ; whereas the 1990/91 marketing year must therefore be extended in the milk and beef and veal sectors until 28 April 1991 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 3577/90 (4), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the forthcom ­ ing marketing year, which will involve delay in the fixing HAS ADOPTED THIS REGULATION : Article 1 1 . The 1990/91 milk year shall end on 28 April 1991 and the 1991 /92 milk year shall begin on 29 April 1991 . 2 . The 1990/91 marketing year for beef and veal shall end on 28 April 1991 and the 1991 /92 marketing year shall begin on 29 April 1991 . Article 2 This Regulation shall enter into force on 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1991 . For the Council The President R. STEICHEN (') OJ No L 148, 28 . 6 . 1968 , p . 13 . 0 OJ No L 362, 27. 12. 1990, p. 5 . (3) OJ No L 148, 28. 6 . 1968, p. 24. (4) OJ No L 353, 17. 12. 1990, p. 23 .